Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 6/12/20 and 11/12/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Duplicate Claim Warning
	Applicant is advised that should claim 4 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, both claims 4 and 15 depend from claim 3 and recite identical concentrations. Claim 15 omits the 
	Applicant is advised that should claim 6 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, both claims 6 and 16 depend from claim 5 and recite identical concentrations. Claim 16 omits the concentration of rhamnose, but this value is already recited in claim 1, from which the claims ultimately depend.
	Applicant is advised that should claim 7 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, both claims 7 and 17 depend from claim 1 and recite identical concentrations. Claim 17 omits the concentration of rhamnose, but this value is already recited in claim 1, from which the claims depend.

Claim Objections
Claims 1-6, 9-11, 13-16 and 20 are objected to because of the following informalities:  
In claim 1, line 11 “the Rham residue represents the rhamnose residue” is confusing and includes an incorrect article.  Consider “a rhamnose residue”. 
In claim 1, “previously” in line 12 is unnecessary and should be deleted. Similarly, in claims 4, 6, 10, 14-16, and 20.
In claims 2, 3, 5, 9, it is suggested to replace “for which” with “wherein”.
In claim 10, the phrase “as defined previously” in line 6 is unnecessary and should be deleted. Claim 20 should be similarly amended. 
In claim 10, line 11, should read “a 
In claim 10, line 15, “all the reaction mixture” is unnecessary and should be deleted. Claim 20 should be similarly amended.
In claim 11, “any” in line 4 is unnecessary and should be deleted.
In claim 13, “as of” in line 4 should be “as in”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 9, 10, 13, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the 
	Claim 9 recites the limitation "…(IIA), (IIB), (IIC) and (IID), … y, z, t and u…" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite these identifiers.  Claims 19 should be similarly amended.
Claim 10 recites the limitation "the previously molten medium" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  One suggestion is to insert the phrase as part of step a), for example, “…above a melting point of the alcohol or the mixture of alcohols to form a molten medium…”. Claim 20 should be similarly amended.
Claim 10 recites the limitation "the medium" in line 13-14.  There is insufficient antecedent basis for this limitation in the claim.  One suggestion is to insert the phrase as part of step b), for example, “…in the desired stoichiometric ratio, to form a medium…”. Claim 20 should be similarly amended.
In claim 10, line 16, “the water” should read “any water” as the claim does not previously recite water. Claim 20 should be similarly amended.
Claim 10 recites the limitation "the reaction mixture" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  One suggestion is to insert the phrase as part of step c), for example, “…under partial vacuum and distilling off any water formed, to form a reaction mixture…”. Claim 20 should be similarly amended.
Claim 10 recites the limitation "the solution" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  One suggestion is to insert the phrase as part of step d), for example, “…filtering the reaction mixture obtained in step c) to form a solution…”. Claim 20 should be similarly amended.
1 is being applied. Is this intended to be a mixing step, or is the composition applied to a user?  The metes and bounds of the claim are unclear. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/772,364.
Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claim set includes alcohols which may include at least one hydroxyl function, ‘364 provides for polyols, which fall within the instant R definitions (i.e. wherein R = HO-CH2-(CHOH)m) both within the composition and also attached to the rhamnose units. It also provides for additional rhamnose. The method claims involve the same method steps while using the related alcohol and polyol compounds. The claims also provide for topical compositions containing the composition. Although, the alcohols of the instant application are not explicitly claimed they are logical extensions of the definition of R and will be expected to function similarly.
This is a provisional nonstatutory double patenting rejection because the patentably 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/771,884.
Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claim set includes alcohols which may include at least one hydroxyl function, ‘884 recites glycerol, which fall within the instant R definitions (i.e. wherein R = HO-CH2-(CHOH)-CH2) both within the composition and also attached to the rhamnose units. It also provides for additional rhamnose. The method claims involve the same method steps while using the related alcohol and polyol compounds. The claims also provide for topical compositions containing the composition. Although, the alcohols of the instant application are not explicitly claimed they are logical extensions of the definition of R and will be expected to function similarly.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The prior art does not teach or motivate the invention as claimed. Namely, there are not compositions that have items (a), (b), and (c) as claimed. Although there are compounds with glycerol bonded to rhamnose in the prior art, they are compounds that would have an x of 1 (cited in IDS). Average degrees of polymerization of polymers of rhamnose were found higher than the range in the instant claims. The applicant has produced a process that provides this unique composition of items and claims compositions that would include these produced mixtures. 
If applicant corrects the objections, 112 rejections, and files the appropriate terminal disclaimer, then the claims will be in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE P BABSON/Primary Examiner, Art Unit 1619